EXHIBIT 10AA

 

EXECUTION VERSION

 

MICRO COMPONENT TECHNOLOGY, INC.

 

SECURITIES PURCHASE AGREEMENT

 

March 9, 2004

 

10AA-1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Agreement to Sell and Purchase

 

2.

Fees

 

3.

Closing, Delivery and Payment.

 

 

3.1

Closing

 

 

3.2

Delivery

 

4.

Representations and Warranties of the Company

 

 

4.1

Organization, Good Standing and Qualification

 

 

4.2

Subsidiaries

 

 

4.3

Capitalization; Voting Rights

 

 

4.4

Authorization; Binding Obligations

 

 

4.5

Liabilities

 

 

4.6

Agreements; Action

 

 

4.7

Obligations to Related Parties

 

 

4.8

Changes

 

 

4.9

Title to Properties and Assets; Liens, Etc.

 

 

4.10

Intellectual Property

 

 

4.11

Compliance with Other Instruments

 

 

4.12

Litigation

 

 

4.13

Tax Returns and Payments

 

 

4.14

Employees

 

 

4.15

Registration Rights and Voting Rights

 

 

4.16

Compliance with Laws; Permits

 

 

4.17

Environmental and Safety Laws

 

 

4.18

Valid Offering

 

 

4.19

Full Disclosure

 

 

4.20

Insurance

 

 

4.21

SEC Reports

 

 

4.22

Listing

 

 

4.23

No Integrated Offering

 

 

4.24

Stop Transfer

 

 

4.25

Dilution.

 

 

4.26

Patriot Act.

 

5.

Representations and Warranties of the Purchaser

 

 

5.1

No Shorting

 

 

5.2

Requisite Power and Authority

 

 

5.3

Investment Representations

 

 

5.4

Purchaser Bears Economic Risk

 

 

5.5

Acquisition for Own Account

 

 

5.6

Purchaser Can Protect Its Interest

 

 

5.7

Accredited Investor

 

 

5.8

Legends

 

6.

Covenants of the Company

 

 

6.1

Stop-Orders

 

 

6.2

Listing

 

 

6.3

Market Regulations

 

 

6.4

Reporting Requirements

 

 

6.5

Use of Funds

 

 

6.6

Access to Facilities

 

 

6.7

Taxes

 

 

10AA-2

--------------------------------------------------------------------------------


 

 

6.8

Insurance

 

 

6.9

Intellectual Property

 

 

6.10

Properties

 

 

6.11

Confidentiality

 

 

6.12

Required Approvals

 

 

6.13

Reissuance of Securities

 

 

6.14

Opinion

 

7.

Covenants of the Purchaser

 

 

7.1

Confidentiality

 

 

7.2

Non-Public Information

 

8.

 

Covenants of the Company and Purchaser Regarding Indemnification

 

 

8.1

Company Indemnification

 

 

8.2

Purchaser’s Indemnification

 

 

8.3

Procedures

 

9.

Conversion of Convertible Note.

 

10.

Registration Rights, Indemnification.

 

 

10.1

Registration Rights Granted

 

 

10.2

Indemnification

 

 

10.3

Offering Restrictions

 

11.

Miscellaneous

 

 

11.1

Governing Law

 

 

11.2

Survival

 

 

11.3

Successors

 

 

11.4

Entire Agreement

 

 

11.5

Severability

 

 

11.6

Amendment and Waiver

 

 

11.7

Delays or Omissions

 

 

11.8

Notices

 

 

11.9

Attorneys’ Fees

 

 

11.10

Titles and Subtitles

 

 

11.11

Facsimile Signatures; Counterparts

 

 

11.12

Broker’s Fees

 

 

11.13

Construction

 

 

LIST OF EXHIBITS

Form of Convertible Term Note

Exhibit A

Form of Opinion

Exhibit B

Form of Escrow Agreement

Exhibit C

 

10AA-3

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of March 9, 2004, by and between MICRO COMPONENT TECHNOLOGY, INC., a
Minnesota corporation (the “Company”), and Laurus Master Fund, Ltd., a Cayman
Islands company (the “Purchaser”).

 

RECITALS

 

WHEREAS, the Company has authorized the sale to the Purchaser of Convertible
Term Note in the aggregate principal amount of Two Million Dollars $2,000,000.00
(the “Note”), which Note is convertible into shares of the Company’s common
stock, $0.01 par value per share (the “Common Stock”) at a fixed conversion
price of $[             ] per share of Common Stock (“Fixed Conversion Price”);

 

WHEREAS, Purchaser desires to purchase the Note on the terms and conditions set
forth herein; and

 

WHEREAS, the Company desires to issue and sell the Note to Purchaser on the
terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

10AA-4

--------------------------------------------------------------------------------


 

Agreement to Sell and Purchase.  Pursuant to the terms and conditions set forth
in this Agreement, on the Closing Date (as defined in Section 3), the Company
agrees to sell to the Purchaser, and the Purchaser hereby agrees to purchase
from the Company, a Note in the aggregate amount of $2,000,000 convertible in
accordance with the terms thereof into shares of the Company’s Common Stock in
accordance with the terms of the Note and this Agreement. The Note purchased on
the Closing Date shall be known as the “Offering.” A form of the Note is annexed
hereto as Exhibit A. The Note will have a Maturity Date thirty six (36) months
from the date hereof. Collectively, the Note and Common Stock issuable upon
conversion of the Note are referred to as the “Securities.”

 

Fees.  On the Closing Date:

 


SUBJECT TO THE TERMS OF SECTION 2(D) BELOW, THE COMPANY SHALL PAY TO LAURUS
CAPITAL MANAGEMENT, LLC, MANAGER OF PURCHASER A CLOSING PAYMENT IN AN AMOUNT
EQUAL TO THREE AND ONE-HALF PERCENT (3.50%) OF $2,000,000 OR $70,000. THE
FOREGOING FEE IS REFERRED TO HEREIN AS THE “CLOSING PAYMENT.”


 


THE COMPANY SHALL REIMBURSE THE PURCHASER FOR ITS REASONABLE LEGAL FEES FOR
SERVICES RENDERED TO THE PURCHASER IN PREPARATION OF THIS AGREEMENT AND THE
RELATED AGREEMENTS (AS HEREINAFTER DEFINED), AND EXPENSES IN CONNECTION WITH THE
PURCHASER’S DUE DILIGENCE REVIEW OF THE COMPANY AND RELEVANT MATTERS. LEGAL
EXPENSES SHALL BE $25,250.  AMOUNTS REQUIRED TO BE PAID HEREUNDER WILL BE PAID
AT THE CLOSING.


 


THE CLOSING PAYMENT, LEGAL FEES AND DUE DILIGENCE FEES (NET OF DEPOSITS
PREVIOUSLY PAID BY THE COMPANY SHALL BE PAID AT CLOSING OUT OF FUNDS HELD
PURSUANT TO A FUNDS ESCROW AGREEMENT OF EVEN DATE HEREWITH AMONG THE COMPANY,
PURCHASER, AND AN ESCROW AGENT (THE “FUNDS ESCROW AGREEMENT”) AND A DISBURSEMENT
LETTER (THE “DISBURSEMENT LETTER”).


 


CLOSING, DELIVERY AND PAYMENT.

 

Closing.  Subject to the terms and conditions herein, the closing of the
transactions contemplated hereby (the “Closing”), shall take place on the date
hereof, at such time or place as the Company and Purchaser may mutually agree
(such date is hereinafter referred to as the “Closing Date”).

 

Delivery.  Pursuant to the Funds Escrow Agreement in the form attached hereto as
Exhibit C, at the Closing on the Closing Date, the Company will deliver to the
Purchaser, among other things, a Note in the form attached as Exhibit A
representing the principal amount of $2,000,000 and the Purchaser will deliver
to the Company, among other things, the amounts set forth in the Disbursement
Letter by certified funds or wire transfer.

 

Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Purchaser as of the date of this Agreement as set forth
below which disclosures are supplemented by, and subject to the Company’s
filings under the Securities Exchange Act of 1934 (collectively, the “Exchange
Act Filings”), copies of which have been provided to the Purchaser.

 

Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Minnesota. The Company has the corporate power and authority to own and
operate its properties and assets, to execute and deliver this Agreement, and
the Note to be issued in connection with this Agreement, the

 

10AA-5

--------------------------------------------------------------------------------


 

Security Agreement relating to the Note dated as of March 9, 2004 between the
Company and the Purchaser, the Registration Rights Agreement relating to the
Securities dated as of March 9, 2004 between the Company and the Purchaser and
all other agreements referred to herein (collectively, the “Related
Agreements”), to issue and sell the Note and the shares of Common Stock issuable
upon conversion of the Note (the “Note Shares”), and to carry out the provisions
of this Agreement and the Related Agreements and to carry on its business as
presently conducted.  The Company is duly qualified and is authorized to do
business and is in good standing as a foreign corporation in all jurisdictions
in which the nature of its activities and of its properties (both owned and
leased) makes such qualification necessary, except for those jurisdictions in
which failure to do so would not have a material adverse effect on the Company
or its business.

 

Subsidiaries.  The Company owns a majority of the issued and outstanding capital
stock of all its subsidiaries as listed in Schedule 4.2 hereof.  The Company
does not own or control any equity security or other interest of any other
corporation, limited partnership or other business entity.

 

Capitalization; Voting Rights.

 


THE AUTHORIZED CAPITAL STOCK OF THE COMPANY, AS OF THE DATE HEREOF CONSISTS OF
41,000,000 SHARES, OF WHICH 40,000,000 ARE SHARES OF COMMON STOCK, PAR VALUE
$0.01 PER SHARE, 24,784,776 SHARES OF WHICH ARE ISSUED AND OUTSTANDING AS OF
MARCH 5, 2004, AND 1,000,000 ARE SHARES OF PREFERRED STOCK, PAR VALUE $0.01 PER
OF SHARE, NONE OF WHICH ARE ISSUED AND OUTSTANDING.


 


EXCEPT AS DISCLOSED ON SCHEDULE 4.3 AND OTHER THAN:  (I)  2,578,555 AND 120,000
SHARES OF COMMON STOCK RESERVED FOR ISSUANCE UPON EXERCISE OF OPITION GRANTED OR
TO BE GRANTED, RESPECTIVELY, UNDER THE COMPANY’S STOCK OPTION PLANS; (II)
283,350 SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF WARRANTS ISSUED BY THE
COMPANY; AND (III) THE SHARES WHICH MAY BE GRANTED PURSUANT TO THIS AGREEMENT
AND THE RELATED AGREEMENTS, THERE ARE NO OTHER OUTSTANDING OPTIONS, WARRANTS,
RIGHTS (INCLUDING CONVERSION OR PREEMPTIVE RIGHTS AND RIGHTS OF FIRST REFUSAL),
PROXY OR STOCKHOLDER AGREEMENTS, OR ARRANGEMENTS OR AGREEMENTS OF ANY KIND FOR
THE PURCHASE OR ACQUISITION FROM THE COMPANY OF ANY OF ITS SECURITIES. EXCEPT AS
DISCLOSED ON SCHEDULE 4.3, NEITHER THE OFFER, ISSUANCE OR SALE OF ANY OF THE
NOTE, OR THE ISSUANCE OF ANY OF THE NOTE SHARES, NOR THE CONSUMMATION OF ANY
TRANSACTION CONTEMPLATED HEREBY WILL RESULT IN A CHANGE IN THE PRICE OR NUMBER
OF ANY SECURITIES OF THE COMPANY OUTSTANDING, UNDER ANTI-DILUTION OR OTHER
SIMILAR PROVISIONS CONTAINED IN OR AFFECTING ANY SUCH SECURITIES.


 


ALL ISSUED AND OUTSTANDING SHARES OF THE COMPANY’S COMMON STOCK:  (I) HAVE BEEN
DULY AUTHORIZED AND VALIDLY ISSUED AND ARE FULLY PAID AND NONASSESSABLE; AND
(II) WERE ISSUED IN COMPLIANCE WITH ALL APPLICABLE STATE AND FEDERAL LAWS
CONCERNING THE ISSUANCE OF SECURITIES.


 


THE RIGHTS, PREFERENCES, PRIVILEGES AND RESTRICTIONS OF THE SHARES OF THE COMMON
STOCK ARE AS STATED IN THE COMPANY’S CERTIFICATE OF INCORPORATION (THE
“CHARTER”).  THE NOTE SHARES HAVE BEEN DULY AND VALIDLY RESERVED FOR ISSUANCE.
WHEN ISSUED IN COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT AND THE
COMPANY’S CHARTER, THE SECURITIES WILL BE VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE, AND WILL BE FREE OF ANY LIENS OR ENCUMBRANCES; PROVIDED, HOWEVER,
THAT THE SECURITIES MAY BE SUBJECT TO RESTRICTIONS ON TRANSFER UNDER STATE
AND/OR FEDERAL SECURITIES LAWS AS SET FORTH HEREIN OR AS OTHERWISE REQUIRED BY
SUCH LAWS AT THE TIME A TRANSFER IS PROPOSED.


 

10AA-6

--------------------------------------------------------------------------------


 

Authorization; Binding Obligations.  All corporate action on the part of the
Company, its officers and directors necessary for the authorization of this
Agreement and the Related Agreements, the performance of all obligations of the
Company hereunder at the Closing and, the authorization, sale, issuance and
delivery of the Note have been taken or will be taken prior to the Closing. The
Agreement and the Related Agreements, when executed and delivered and to the
extent it is a party thereto, will be valid and binding obligations of the
Company enforceable in accordance with their terms, except:

 


AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
OTHER LAWS OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS;
AND


GENERAL PRINCIPLES OF EQUITY THAT RESTRICT THE AVAILABILITY OF EQUITABLE OR
LEGAL REMEDIES.

 

The sale of the Note and the subsequent conversion of the Note into Note Shares
are not and will not be subject to any preemptive rights or rights of first
refusal that have not been properly waived or complied with.

 

Liabilities.  The Company, to the best of its knowledge, has no material
contingent liabilities, except current liabilities incurred in the ordinary
course of business and liabilities disclosed in any Exchange Act Filings.

 

Agreements; Action.  Except as set forth on Schedule 4.6 or as disclosed in any
Exchange Act Filings:

 


THERE ARE NO AGREEMENTS, UNDERSTANDINGS, INSTRUMENTS, CONTRACTS, PROPOSED
TRANSACTIONS, JUDGMENTS, ORDERS, WRITS OR DECREES TO WHICH THE COMPANY IS A
PARTY OR TO ITS KNOWLEDGE BY WHICH IT IS BOUND WHICH MAY INVOLVE: (I)
OBLIGATIONS (CONTINGENT OR OTHERWISE) OF, OR PAYMENTS TO, THE COMPANY IN EXCESS
OF $50,000 (OTHER THAN OBLIGATIONS OF, OR PAYMENTS TO, THE COMPANY ARISING FROM
PURCHASE OR SALE AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS); OR
(II) THE TRANSFER OR LICENSE OF ANY PATENT, COPYRIGHT, TRADE SECRET OR OTHER
PROPRIETARY RIGHT TO OR FROM THE COMPANY (OTHER THAN LICENSES ARISING FROM THE
PURCHASE OF “OFF THE SHELF” OR OTHER STANDARD PRODUCTS); OR (III) PROVISIONS
RESTRICTING THE DEVELOPMENT, MANUFACTURE OR DISTRIBUTION OF THE COMPANY’S
PRODUCTS OR SERVICES; OR (IV) INDEMNIFICATION BY THE COMPANY WITH RESPECT TO
INFRINGEMENTS OF PROPRIETARY RIGHTS.


 


SINCE SEPTEMBER 27, 2003, THE COMPANY HAS NOT:  (I) DECLARED OR PAID ANY
DIVIDENDS, OR AUTHORIZED OR MADE ANY DISTRIBUTION UPON OR WITH RESPECT TO ANY
CLASS OR SERIES OF ITS CAPITAL STOCK; (II) INCURRED ANY INDEBTEDNESS FOR MONEY
BORROWED OR ANY OTHER LIABILITIES (OTHER THAN ORDINARY COURSE OBLIGATIONS)
INDIVIDUALLY IN EXCESS OF $50,000 OR, IN THE CASE OF INDEBTEDNESS AND/OR
LIABILITIES INDIVIDUALLY LESS THAN $50,000, IN EXCESS OF $100,000 IN THE
AGGREGATE; (III) MADE ANY LOANS OR ADVANCES TO ANY PERSON NOT IN EXCESS,
INDIVIDUALLY OR IN THE AGGREGATE, OF $100,000, OTHER THAN ORDINARY ADVANCES FOR
TRAVEL EXPENSES; OR (IV) SOLD, EXCHANGED OR OTHERWISE DISPOSED OF ANY OF ITS
ASSETS OR RIGHTS, OTHER THAN THE SALE OF ITS INVENTORY IN THE ORDINARY COURSE OF
BUSINESS.


 


FOR THE PURPOSES OF SUBSECTIONS (A) AND (B) ABOVE, ALL INDEBTEDNESS,
LIABILITIES, AGREEMENTS, UNDERSTANDINGS, INSTRUMENTS, CONTRACTS AND PROPOSED
TRANSACTIONS INVOLVING THE SAME PERSON OR ENTITY (INCLUDING PERSONS OR ENTITIES
THE COMPANY HAS REASON TO BELIEVE ARE AFFILIATED THEREWITH)


 

10AA-7

--------------------------------------------------------------------------------


 


SHALL BE AGGREGATED FOR THE PURPOSE OF MEETING THE INDIVIDUAL MINIMUM DOLLAR
AMOUNTS OF SUCH SUBSECTIONS.


 

Obligations to Related Parties.  Except as set forth on Schedule 4.7, there are
no obligations of the Company to officers, directors, stockholders or employees
of the Company other than:

 


FOR PAYMENT OF SALARY FOR SERVICES RENDERED AND FOR BONUS PAYMENTS;


REIMBURSEMENT FOR REASONABLE EXPENSES INCURRED ON BEHALF OF THE COMPANY;


FOR OTHER STANDARD EMPLOYEE BENEFITS MADE GENERALLY AVAILABLE TO ALL EMPLOYEES
(INCLUDING STOCK OPTION AGREEMENTS OUTSTANDING UNDER ANY STOCK OPTION PLAN
APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY); AND


OBLIGATIONS LISTED IN THE COMPANY’S FINANCIAL STATEMENTS OR DISCLOSED IN ANY OF
ITS EXCHANGE ACT FILINGS.


 

Except as described above or set forth on Schedule 4.7, none of the officers,
directors or, to the best of the Company’s knowledge, key employees or
stockholders of the Company or any members of their immediate families, are
indebted to the Company, individually or in the aggregate, in excess of $50,000
or have any direct or indirect ownership interest in any firm or corporation
with which the Company is affiliated or with which the Company has a business
relationship, or any firm or corporation which competes with the Company, other
than passive investments in publicly traded companies (representing less than
one percent (1%) of such company) which may compete with the Company. Except as
described above, no officer, director or stockholder, or any member of their
immediate families, is, directly or indirectly, interested in any material
contract with the Company and no agreements, understandings or proposed
transactions are contemplated between the Company and any such person.  Except
as set forth on Schedule 4.7, the Company is not a guarantor or indemnitor of
any indebtedness of any other person, firm or corporation.

 

10AA-8

--------------------------------------------------------------------------------


 

Changes.  Since September 27, 2003, except as disclosed in any Exchange Act
Filing or in any Schedule to this Agreement or to any of the Related Agreements,
there has not been:

 


ANY CHANGE IN THE ASSETS, LIABILITIES, FINANCIAL CONDITION, PROSPECTS OR
OPERATIONS OF THE COMPANY, OTHER THAN CHANGES IN THE ORDINARY COURSE OF
BUSINESS, NONE OF WHICH INDIVIDUALLY OR IN THE AGGREGATE HAS HAD OR IS
REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON SUCH ASSETS,
LIABILITIES, FINANCIAL CONDITION, PROSPECTS OR OPERATIONS OF THE COMPANY;


 


ANY RESIGNATION OR TERMINATION OF ANY OFFICER, KEY EMPLOYEE OR GROUP OF
EMPLOYEES OF THE COMPANY;


ANY MATERIAL CHANGE, EXCEPT IN THE ORDINARY COURSE OF BUSINESS, IN THE
CONTINGENT OBLIGATIONS OF THE COMPANY BY WAY OF GUARANTY, ENDORSEMENT,
INDEMNITY, WARRANTY OR OTHERWISE;


ANY DAMAGE, DESTRUCTION OR LOSS, WHETHER OR NOT COVERED BY INSURANCE, MATERIALLY
AND ADVERSELY AFFECTING THE PROPERTIES, BUSINESS OR PROSPECTS OR FINANCIAL
CONDITION OF THE COMPANY;


ANY WAIVER BY THE COMPANY OF A VALUABLE RIGHT OR OF A MATERIAL DEBT OWED TO IT;


ANY DIRECT OR INDIRECT MATERIAL LOANS MADE BY THE COMPANY TO ANY STOCKHOLDER,
EMPLOYEE, OFFICER OR DIRECTOR OF THE COMPANY, OTHER THAN ADVANCES MADE IN THE
ORDINARY COURSE OF BUSINESS;


ANY MATERIAL CHANGE IN ANY COMPENSATION ARRANGEMENT OR AGREEMENT WITH ANY
EMPLOYEE, OFFICER, DIRECTOR OR STOCKHOLDER;


ANY DECLARATION OR PAYMENT OF ANY DIVIDEND OR OTHER DISTRIBUTION OF THE ASSETS
OF THE COMPANY;


ANY LABOR ORGANIZATION ACTIVITY RELATED TO THE COMPANY;


ANY DEBT, OBLIGATION OR LIABILITY INCURRED, ASSUMED OR GUARANTEED BY THE
COMPANY, EXCEPT THOSE FOR IMMATERIAL AMOUNTS AND FOR CURRENT LIABILITIES
INCURRED IN THE ORDINARY COURSE OF BUSINESS;


ANY SALE, ASSIGNMENT OR TRANSFER OF ANY PATENTS, TRADEMARKS, COPYRIGHTS, TRADE
SECRETS OR OTHER INTANGIBLE ASSETS;


ANY CHANGE IN ANY MATERIAL AGREEMENT TO WHICH THE COMPANY IS A PARTY OR BY WHICH
IT IS BOUND WHICH MAY MATERIALLY AND ADVERSELY AFFECT THE BUSINESS, ASSETS,
LIABILITIES, FINANCIAL CONDITION, OPERATIONS OR PROSPECTS OF THE COMPANY;


ANY OTHER EVENT OR CONDITION OF ANY CHARACTER THAT, EITHER INDIVIDUALLY OR
CUMULATIVELY, HAS OR MAY MATERIALLY AND ADVERSELY AFFECT THE BUSINESS, ASSETS,
LIABILITIES, FINANCIAL CONDITION, PROSPECTS OR OPERATIONS OF THE COMPANY; OR


ANY ARRANGEMENT OR COMMITMENT BY THE COMPANY TO DO ANY OF THE ACTS DESCRIBED IN
SUBSECTION (A) THROUGH (M) ABOVE.

 

Title to Properties and Assets; Liens, Etc.  Except as set forth on
Schedule 4.9, the Company has good and marketable title to its properties and
assets, and good title to its leasehold estates, in each case subject to no
mortgage, pledge, lien, lease, encumbrance or charge, other than:

 


THOSE RESULTING FROM TAXES WHICH HAVE NOT YET BECOME DELINQUENT;


MINOR LIENS AND ENCUMBRANCES WHICH DO NOT MATERIALLY DETRACT FROM THE VALUE OF
THE PROPERTY SUBJECT THERETO OR MATERIALLY IMPAIR THE OPERATIONS OF THE COMPANY;
AND


THOSE THAT HAVE OTHERWISE ARISEN IN THE ORDINARY COURSE OF BUSINESS.

 

All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company are in good operating condition and repair
and are reasonably fit and usable for the purposes for which they are being
used.  Except as set forth on Schedule 4.9, the Company is in compliance with
all material terms of each lease to which it is a party or is otherwise bound.

 

10AA-9

--------------------------------------------------------------------------------


 

Intellectual Property.

 


THE COMPANY OWNS OR POSSESSES SUFFICIENT LEGAL RIGHTS TO ALL PATENTS,
TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS, TRADE SECRETS, LICENSES,
INFORMATION AND OTHER PROPRIETARY RIGHTS AND PROCESSES NECESSARY FOR ITS
BUSINESS AS NOW CONDUCTED AND TO THE COMPANY’S KNOWLEDGE AS PRESENTLY PROPOSED
TO BE CONDUCTED (THE “INTELLECTUAL PROPERTY”), WITHOUT ANY KNOWN INFRINGEMENT OF
THE RIGHTS OF OTHERS.  THERE ARE NO OUTSTANDING OPTIONS, LICENSES OR AGREEMENTS
OF ANY KIND RELATING TO THE FOREGOING PROPRIETARY RIGHTS, NOR IS THE COMPANY
BOUND BY OR A PARTY TO ANY OPTIONS, LICENSES OR AGREEMENTS OF ANY KIND WITH
RESPECT TO THE PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS,
TRADE SECRETS, LICENSES, INFORMATION AND OTHER PROPRIETARY RIGHTS AND PROCESSES
OF ANY OTHER PERSON OR ENTITY OTHER THAN SUCH LICENSES OR AGREEMENTS ARISING
FROM THE PURCHASE OF “OFF THE SHELF” OR STANDARD PRODUCTS.


 


THE COMPANY HAS NOT RECEIVED ANY COMMUNICATIONS ALLEGING THAT THE COMPANY HAS
VIOLATED ANY OF THE PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS
OR TRADE SECRETS OR OTHER PROPRIETARY RIGHTS OF ANY OTHER PERSON OR ENTITY, NOR
IS THE COMPANY AWARE OF ANY BASIS THEREFOR.


 


THE COMPANY DOES NOT BELIEVE IT IS OR WILL BE NECESSARY TO UTILIZE ANY
INVENTIONS, TRADE SECRETS OR PROPRIETARY INFORMATION OF ANY OF ITS EMPLOYEES
MADE PRIOR TO THEIR EMPLOYMENT BY THE COMPANY, EXCEPT FOR INVENTIONS, TRADE
SECRETS OR PROPRIETARY INFORMATION THAT HAVE BEEN RIGHTFULLY ASSIGNED TO THE
COMPANY.


 

Compliance with Other Instruments.  Except as set forth on Schedule 4.11, the
Company is not in violation or default of any term of its Charter or Bylaws, or
of any material provision of any mortgage, indenture, contract, agreement,
instrument or contract to which it is party or by which it is bound or of any
judgment, decree, order or writ.  The execution, delivery and performance of and
compliance with this Agreement and the Related Agreements to which it is a
party, and the issuance and sale of the Note by the Company and the other
Securities by the Company each pursuant hereto, will not, with or without the
passage of time or giving of notice, result in any such material violation, or
be in conflict with or constitute a default under any such term or provision, or
result in the creation of any mortgage, pledge, lien, encumbrance or charge upon
any of the properties or assets of the Company or the suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to the Company, its business or operations or any of its
assets or properties.

 

Litigation.  Except as set forth on Schedule 4.12 hereto, there is no action,
suit, proceeding or investigation pending or, to the Company’s knowledge,
currently threatened against the Company that prevents the Company to enter into
this Agreement or the Related Agreements, or to consummate the transactions
contemplated hereby or thereby, or which might result, either individually or in
the aggregate, in any material adverse change in the assets, condition, affairs
or prospects of the Company, financially or otherwise, or any change in the
current equity ownership of the Company, nor is the Company aware that there is
any basis for any of the foregoing. The Company is not a party or subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality.  There is no action, suit, proceeding or
investigation by the Company currently pending or which the Company intends to
initiate.

 

10AA-10

--------------------------------------------------------------------------------


 

Tax Returns and Payments.  The Company has timely filed all tax returns
(federal, state and local) required to be filed by it.  All taxes shown to be
due and payable on such returns, any assessments imposed, and to the Company’s
knowledge all other taxes due and payable by the Company on or before the
Closing, have been paid or will be paid prior to the time they become
delinquent.  Except as set forth on Schedule 4.13, the Company has not been
advised:

 


THAT ANY OF ITS RETURNS, FEDERAL, STATE OR OTHER, HAVE BEEN OR ARE BEING AUDITED
AS OF THE DATE HEREOF; OR


OF ANY DEFICIENCY IN ASSESSMENT OR PROPOSED JUDGMENT TO ITS FEDERAL, STATE OR
OTHER TAXES.

 

The Company has no knowledge of any liability of any tax to be imposed upon its
properties or assets as of the date of this Agreement that is not adequately
provided for.

 

10AA-11

--------------------------------------------------------------------------------


 

Employees.  Except as set forth on Schedule 4.14, the Company has no collective
bargaining agreements with any of its employees.  There is no labor union
organizing activity pending or, to the Company’s knowledge, threatened with
respect to the Company.  Except as disclosed in the Exchange Act Filings or on
Schedule 4.14, the Company is not a party to or bound by any currently effective
employment contract, deferred compensation arrangement, bonus plan, incentive
plan, profit sharing plan, retirement agreement or other employee compensation
plan or agreement.  To the Company’s knowledge, no employee of the Company, nor
any consultant with whom the Company has contracted, is in violation of any term
of any employment contract, proprietary information agreement or any other
agreement relating to the right of any such individual to be employed by, or to
contract with, the Company because of the nature of the business to be conducted
by the Company; and to the Company’s knowledge the continued employment by the
Company of its present employees, and the performance of the Company’s contracts
with its independent contractors, will not result in any such violation.  The
Company is not aware that any of its employees is obligated under any contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency, that would interfere with their duties to the Company.  The Company has
not received any notice alleging that any such violation has occurred.  Except
for employees who have a current effective employment agreement with the
Company, no employee of the Company has been granted the right to continued
employment by the Company or to any material compensation following termination
of employment with the Company.  Except as set forth on Schedule 4.14, the
Company is not aware that any officer, key employee or group of employees
intends to terminate his, her or their employment with the Company, nor does the
Company have a present intention to terminate the employment of any officer, key
employee or group of employees.

 

Registration Rights and Voting Rights.  Except as set forth on Schedule 4.15 and
except as disclosed in Exchange Act Filings, the Company is presently not under
any obligation, and has not granted any rights, to register any of the Company’s
presently outstanding securities or any of its securities that may hereafter be
issued.  Except as set forth on Schedule 4.15 and except as disclosed in
Exchange Act Filings, to the Company’s knowledge, no stockholder of the Company
has entered into any agreement with respect to the voting of equity securities
of the Company.

 

Compliance with Laws; Permits.  Except as set forth on Schedule 4.16, to its
knowledge, the Company is not in violation in any material respect of any
applicable statute, rule, regulation, order or restriction of any domestic or
foreign government or any instrumentality or agency thereof in respect of the
conduct of its business or the ownership of its properties which violation would
materially and adversely affect the business, assets, liabilities, financial
condition, operations or prospects of the Company.  No governmental orders,
permissions, consents, approvals or authorizations are required to be obtained
and no registrations or declarations are required to be filed in connection with
the execution and delivery of this Agreement and the issuance of any of the
Securities, except such as has been duly and validly obtained or filed, or with
respect to any filings that must be made after the Closing, as will be filed in
a timely manner.  The Company has all material franchises, permits, licenses and
any similar authority necessary for the conduct of its business as now being
conducted by it, the lack of which would

 

10AA-12

--------------------------------------------------------------------------------


 

materially and adversely affect the business, properties, prospects or financial
condition of the Company.

 

Environmental and Safety Laws.  The Company is not in violation of any
applicable statute, law or regulation relating to the environment or
occupational health and safety, and to its knowledge, no material expenditures
are or will be required in order to comply with any such existing statute, law
or regulation. Except as set forth on Schedule 4.17, no Hazardous Materials (as
defined below) are used or have been used, stored, or disposed of by the Company
or, to the Company’s knowledge, by any other person or entity on any property
owned, leased or used by the Company. For the purposes of the preceding
sentence, “Hazardous Materials” shall mean:

 


MATERIALS WHICH ARE LISTED OR OTHERWISE DEFINED AS “HAZARDOUS” OR “TOXIC” UNDER
ANY APPLICABLE LOCAL, STATE, FEDERAL AND/OR FOREIGN LAWS AND REGULATIONS THAT
GOVERN THE EXISTENCE AND/OR REMEDY OF CONTAMINATION ON PROPERTY, THE PROTECTION
OF THE ENVIRONMENT FROM CONTAMINATION, THE CONTROL OF HAZARDOUS WASTES, OR OTHER
ACTIVITIES INVOLVING HAZARDOUS SUBSTANCES, INCLUDING BUILDING MATERIALS; OR


ANY PETROLEUM PRODUCTS OR NUCLEAR MATERIALS.


 

Valid Offering.  Assuming the accuracy of the representations and warranties of
the Purchaser contained in this Agreement, the offer, sale and issuance of the
Securities will be exempt from the registration requirements of the Securities
Act of 1933, as amended (the “Securities Act”), and will have been registered or
qualified (or are exempt from registration and qualification) under the
registration, permit or qualification requirements of all applicable state
securities laws.

 

Full Disclosure.  The Company has provided the Purchaser with all information
requested by the Purchaser in connection with its decision to purchase the Note,
including all information the Company believes is reasonably necessary to make
such investment decision.  Neither this Agreement, the exhibits and schedules
hereto, the Related Agreements nor any other document delivered by the Company
to Purchaser or its attorneys or agents in connection herewith or therewith or
with the transactions contemplated hereby or thereby, contain any untrue
statement of a material fact nor omit to state a material fact necessary in
order to make the statements contained herein or therein, in light of the
circumstances in which they are made, not misleading.  Any financial projections
and other estimates provided to the Purchaser by the Company were based on the
Company’s experience in the industry and on assumptions of fact and opinion as
to future events which the Company, at the date of the issuance of such
projections or estimates, believed to be reasonable.

 

Insurance.  The Company has general commercial, product liability, fire and
casualty insurance policies with coverages which the Company believes are
customary for companies similarly situated to the Company in the same or similar
business.

 

SEC Reports.  Except as set forth on Schedule 4.21, the Company has filed all
proxy statements, reports and other documents required to be filed by it under
the Exchange Act.  The Company has furnished the Purchaser with copies of:  (i)
its Annual Report on Form 10-K for the fiscal year ended December 31, 2002; and
(ii) its Quarterly Reports on Form 10-Q for the fiscal quarters ended March 29,
2003, June 28, 2003 and September 27, 2003, and the Form 8-K filings

 

10AA-13

--------------------------------------------------------------------------------


 

which it has made during 2003 to date (collectively, the “SEC Reports”). Except
as set forth on Schedule 4.21, each SEC Report was, at the time of its filing,
in substantial compliance with the requirements of its respective form and none
of the SEC Reports, nor the financial statements (and the notes thereto)
included in the SEC Reports, as of their respective filing dates, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

Listing.  The Company’s Common Stock is listed for trading on the National
Association of  Securities Dealers,  Inc. Over the Counter Bulletin Board (“NASD
OTCBB”) and satisfies all requirements for the continuation of such listings. 
The Company has not received any notice that its Common Stock will be delisted
from NASD OTCBB or that it does not meet all requirements for listing.

 

No Integrated Offering.  Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf, has directly or indirectly made any
offers  or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offering of the Securities pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of the Securities Act which would prevent the Company from selling the
Securities pursuant to Rule 506 under the Securities Act, or any applicable
exchange-related stockholder approval provisions, nor will the Company or any of
its affiliates or subsidiaries take any action or steps that would cause the
offering of the Securities to be integrated with other offerings.

 

Stop Transfer.  The Securities are restricted securities as of the date of this
Agreement.  The Company will not issue any stop transfer order or other order
impeding the sale and delivery of any of the Securities at such time as the
Securities are registered for public sale or an exemption from registration is
available, except as required by state and federal securities laws.

 


DILUTION.  THE COMPANY SPECIFICALLY ACKNOWLEDGES THAT ITS OBLIGATION TO ISSUE
THE SHARES OF COMMON STOCK UPON CONVERSION OF THE NOTE IS BINDING UPON THE
COMPANY AND ENFORCEABLE REGARDLESS OF THE DILUTION SUCH ISSUANCE MAY HAVE ON THE
OWNERSHIP INTERESTS OF OTHER SHAREHOLDERS OF THE COMPANY.


 


PATRIOT ACT.  IF THE COMPANY IS A CORPORATION, TRUST, PARTNERSHIP, LIMITED
LIABILITY PURCHASER OR OTHER ORGANIZATION, THE COMPANY CERTIFIES THAT, TO THE
BEST OF COMPANY’S KNOWLEDGE, THE COMPANY HAS NOT BEEN DESIGNATED, AND IS NOT
OWNED OR CONTROLLED, BY A “SUSPECTED TERRORIST” AS DEFINED IN EXECUTIVE ORDER
13224.  THE COMPANY HEREBY ACKNOWLEDGES THAT THE PURCHASER SEEKS TO COMPLY WITH
ALL APPLICABLE LAWS CONCERNING MONEY LAUNDERING AND RELATED ACTIVITIES.  IN
FURTHERANCE OF THOSE EFFORTS, THE COMPANY HEREBY REPRESENTS, WARRANTS AND AGREES
THAT:  (I) NONE OF THE CASH OR PROPERTY THAT THE COMPANY WILL PAY OR WILL
CONTRIBUTE TO THE PURCHASER HAS BEEN OR SHALL BE DERIVED FROM, OR RELATED TO,
ANY ACTIVITY THAT IS DEEMED CRIMINAL UNDER UNITED STATES LAW; AND (II) NO
CONTRIBUTION OR PAYMENT BY THE COMPANY TO THE PURCHASER, TO THE EXTENT THAT THEY
ARE WITHIN THE COMPANY’S CONTROL SHALL CAUSE THE PURCHASER TO BE IN VIOLATION OF
THE UNITED STATES BANK SECRECY ACT, THE UNITED STATES INTERNATIONAL MONEY
LAUNDERING CONTROL ACT OF 1986 OR THE UNITED STATES INTERNATIONAL MONEY
LAUNDERING ABATEMENT AND ANTI-TERRORIST FINANCING ACT OF 2001.  THE COMPANY
SHALL PROMPTLY NOTIFY THE PURCHASER IF ANY OF THESE REPRESENTATIONS CEASES TO BE
TRUE AND ACCURATE REGARDING THE COMPANY.  THE COMPANY AGREES TO PROVIDE THE
PURCHASER ANY ADDITIONAL INFORMATION REGARDING THE COMPANY THAT THE PURCHASER
DEEMS NECESSARY OR CONVENIENT TO ENSURE COMPLIANCE WITH ALL APPLICABLE LAWS
CONCERNING MONEY LAUNDERING AND SIMILAR ACTIVITIES.  THE COMPANY


 

10AA-14

--------------------------------------------------------------------------------


 


UNDERSTANDS AND AGREES THAT IF AT ANY TIME IT IS DISCOVERED THAT ANY OF THE
FOREGOING REPRESENTATIONS ARE INCORRECT, OR IF OTHERWISE REQUIRED BY APPLICABLE
LAW OR REGULATION RELATED TO MONEY LAUNDERING SIMILAR ACTIVITIES, THE PURCHASER
MAY UNDERTAKE APPROPRIATE ACTIONS TO ENSURE COMPLIANCE WITH APPLICABLE LAW OR
REGULATION, INCLUDING BUT NOT LIMITED TO SEGREGATION AND/OR REDEMPTION OF THE
COMPANY’S INVESTMENT IN THE PURCHASER.  THE COMPANY FURTHER UNDERSTANDS THAT THE
PURCHASER MAY RELEASE CONFIDENTIAL INFORMATION ABOUT THE COMPANY AND, IF
APPLICABLE, ANY UNDERLYING BENEFICIAL OWNERS, TO PROPER AUTHORITIES IF THE
PURCHASER, IN ITS SOLE DISCRETION, DETERMINES THAT IT IS IN THE BEST INTERESTS
OF THE PURCHASER IN LIGHT OF RELEVANT RULES AND REGULATIONS UNDER THE LAWS SET
FORTH IN SUBSECTION (II) ABOVE.


 

Representations and Warranties of the Purchaser.  The Purchaser hereby
represents and warrants to the Company as follows (such representations and
warranties do not lessen or obviate the representations and warranties of the
Company set forth in this Agreement)

 

No Shorting.  The Purchaser or any of its affiliates and investment partners has
not, will not and will not cause any person or entity, directly or indirectly,
to engage in “short sales” of the Company’s Traded Securities or any other
hedging strategies as long as the Note shall be outstanding.

 

Requisite Power and Authority.  Purchaser has all necessary power and authority
under all applicable provisions of law to execute and deliver this Agreement and
the Related Agreements and to carry out their provisions. All corporate action
on Purchaser’s part required for the lawful execution and delivery of this
Agreement and the Related Agreements have been or will be effectively taken
prior to the Closing. Upon their execution and delivery, this Agreement and the
Related Agreements will be valid and binding obligations of Purchaser,
enforceable in accordance with their terms, except:

 


AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
OTHER LAWS OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS;
AND


AS LIMITED BY GENERAL PRINCIPLES OF EQUITY THAT RESTRICT THE AVAILABILITY OF
EQUITABLE AND LEGAL REMEDIES.


 

Investment Representations.  Purchaser understands that the Securities are being
offered and sold pursuant to an exemption from registration contained in the
Securities Act based in part upon Purchaser’s representations contained in the
Agreement, including, without limitation, that the Purchaser is an “accredited
investor” within the meaning of Regulation D under the Securities Act of 1933,
as amended (the “Securities Act”). The Purchaser confirms that it has received
or has had full access to all the information it considers necessary or
appropriate to make an informed investment decision with respect to the Note to
be purchased by it under this Agreement and the Note Shares acquired by it upon
the conversion of the Note. The Purchaser further confirms that it has had an
opportunity to ask questions and receive answers from the Company regarding the
Company’s business, management and financial affairs and the terms and
conditions of the Offering, the Note and the Securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to the Purchaser or to which the Purchaser had access.

 

10AA-15

--------------------------------------------------------------------------------


 

Purchaser Bears Economic Risk.  Purchaser has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. Purchaser must bear the economic risk of this investment until
the Securities are sold pursuant to: (i) an effective registration statement
under the Securities Act; or (ii) an exemption from registration is available
with respect to such sale.

 

Acquisition for Own Account.  Purchaser is acquiring the Note and the Note
Shares for Purchaser’s own account for investment only, and not as a nominee or
agent and not with a view towards or for resale in connection with their
distribution.

 

Purchaser Can Protect Its Interest.  Purchaser represents that by reason of its,
or of its management’s, business and financial experience, Purchaser has the
capacity to evaluate the merits and risks of its investment in the Note and the
Securities and to protect its own interests in connection with the transactions
contemplated in this Agreement, and the Related Agreements.  Further, Purchaser
is aware of no publication of any advertisement in connection with the
transactions contemplated in the Agreement or the Related Agreements.

 

Accredited Investor.  Purchaser represents that it is an accredited investor
within the meaning of Regulation D under the Securities Act.

 

Legends.

 


THE NOTE SHALL BEAR SUBSTANTIALLY THE FOLLOWING LEGEND:

“THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE,
STATE SECURITIES LAWS. THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION
OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE OR SUCH SHARES
UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO MICRO COMPONENT TECHNOLOGY, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.”

 


THE NOTE SHARES, IF NOT ISSUED BY DWAC SYSTEM (AS HEREINAFTER DEFINED), SHALL
BEAR A LEGEND WHICH SHALL BE IN SUBSTANTIALLY THE FOLLOWING FORM UNTIL SUCH
SHARES ARE COVERED BY AN EFFECTIVE REGISTRATION STATEMENT FILED WITH THE SEC:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE, STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN

 

10AA-16

--------------------------------------------------------------------------------


 

EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND APPLICABLE STATE
LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO MICRO COMPONENT
TECHNOLOGY, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

10AA-17

--------------------------------------------------------------------------------


 

Covenants of the Company.  The Company covenants and agrees with the Purchaser
as follows:

 

Stop-Orders.  The Company will advise the Purchaser, promptly after it receives
notice of issuance by the Securities and Exchange Commission (the “SEC”), any
state securities commission or any other regulatory authority of any stop order
or of any order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the Common Stock of the
Company for offering or sale in any jurisdiction, or the initiation of any
proceeding for any such purpose.

 

Listing.  The Company shall promptly secure the listing of the shares of Common
Stock issuable upon conversion of the Note on the NASD OTCBB, Nasdaq National
Market or the NASDAQ SmallCap Market (any one, a “Principal Market”) upon which
shares of Common Stock are listed (subject to official notice of issuance) and
shall maintain such listing so long as any other shares of Common Stock shall be
so listed. The Company will maintain the listing of its Common Stock on the
Principal Market, and will comply in all material respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the
National Association of Securities Dealers (“NASD”) and such exchanges, as
applicable.

 

Market Regulations.  The Company shall notify the SEC, NASD and applicable state
authorities, in accordance with their requirements, of the transactions
contemplated by this Agreement, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to Purchaser and
promptly provide copies thereof to Purchaser.

 

Reporting Requirements.  The Company will timely file with the SEC all reports
required to be filed pursuant to the Exchange Act and refrain from terminating
its status as an issuer required by the Exchange Act to file reports thereunder
even if the Exchange Act or the rules or regulations thereunder would permit
such termination.

 

Use of Funds.  The Company agrees that it will use the proceeds of the sale of
the Note for working capital purposes only.

 

Access to Facilities. The Company will permit any representatives designated by
the Purchaser (or any successor of the Purchaser), upon reasonable notice and
during normal business hours, at such person’s expense and accompanied by a
representative of the Company, to:

 


VISIT AND INSPECT ANY OF THE PROPERTIES OF THE COMPANY;


EXAMINE THE CORPORATE AND FINANCIAL RECORDS OF THE COMPANY (UNLESS SUCH
EXAMINATION IS NOT PERMITTED BY FEDERAL, STATE OR LOCAL LAW OR BY CONTRACT) AND
MAKE COPIES THEREOF OR EXTRACTS THEREFROM; AND


DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF THE COMPANY WITH THE DIRECTORS,
OFFICERS AND INDEPENDENT ACCOUNTANTS OF THE COMPANY.

 

Notwithstanding the foregoing, the Company will not provide any material,
non-public information to the Purchaser unless the Purchaser signs a
confidentiality agreement and otherwise complies with Regulation FD, under the
federal securities laws.

 

10AA-18

--------------------------------------------------------------------------------


 

Taxes.  The Company will promptly pay and discharge, or cause to be paid and
discharged, when due and payable, all lawful taxes, assessments and governmental
charges or levies imposed upon the income, profits, property or business of the
Company; provided, however, that any such tax, assessment, charge or levy need
not be paid if the validity thereof shall currently be contested in good faith
by appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefor.

 

Insurance.  The Company will keep its assets which are of an insurable character
insured by financially sound and reputable insurers against loss or damage by
fire, explosion and other risks customarily insured against by companies in
similar business similarly situated as the Company; and the Company will
maintain, with financially sound and reputable insurers, insurance against other
hazards and risks and liability to persons and property to the extent and in the
manner which the Company reasonably believes is customary for companies in
similar business similarly situated as the Company and to the extent available
on commercially reasonable terms. The Company and each of its subsidiaries set
forth in Section 4.2 hereof (the “Subsidiaries”) will jointly and severally bear
the full risk of loss from any loss of any nature whatsoever with respect to the
assets pledged to the Purchaser as security for its obligations hereunder and
under the Related Agreements. At the Company’s own cost and expense in amounts
and with carriers reasonably acceptable to Purchaser, the Company and each of
the Subsidiaries shall (i) keep all its insurable properties and properties in
which it has an interest insured against the hazards of fire, flood, sprinkler
leakage, those hazards covered by extended coverage insurance and such other
hazards, and for such amounts, as is customary in the case of companies engaged
in businesses similar to the Company’s or the respective Subsidiary’s including
business interruption insurance; (ii) maintain a bond in such amounts as is
customary in the case of companies engaged in businesses similar to the
Company’s or the Subsidiaries’ insuring against larceny, embezzlement or other
criminal misappropriation of insured’s officers and employees who may either
singly or jointly with others at any time have access to the assets or funds of
the Company either directly or through governmental authority to draw upon such
funds or to direct generally the disposition of such assets; (iii) maintain
public and product liability insurance against claims for personal injury, death
or property damage suffered by others; (iv) maintain all such worker’s
compensation or similar insurance as may be required under the laws of any state
or jurisdiction in which the Company or the Subsidiaries are engaged in
business; and (v) furnish Purchaser with (x) copies of all policies and evidence
of the maintenance of such policies at least thirty (30) days before any
expiration date, (y) excepting the Company’s workers’ compensation policy,
endorsements to such policies naming Purchaser as “co-insured” or “additional
insured” and appropriate loss payable endorsements in form and substance
satisfactory to Purchaser, naming Purchaser as loss payee, and (z) evidence that
as to Purchaser the insurance coverage shall not be impaired or invalidated by
any act or neglect of the Company or any of its Subsidiaries and the insurer
will provide Purchaser with at least thirty (30) days notice prior to
cancellation.  The Company and each of its Subsidiaries shall instruct the
insurance carriers that in the event of any loss thereunder, the carriers shall
make payment for such loss to the Company and/or any of the Subsidiaries and
Purchaser jointly.  In the event that as of the date of receipt of

 

10AA-19

--------------------------------------------------------------------------------


 

each loss recovery upon any such insurance, the Purchaser has not declared an
event of default with respect to this Agreement or any of the Related
Agreements, then the Company shall be permitted to direct the application of
such loss recovery proceeds toward investment in property, plant and equipment
that would comprise “Collateral” secured by Purchaser’s security interest
pursuant to its security agreement, with any surplus funds to be applied toward
payment of the obligations of the Company to Purchaser. In the event that
Purchaser has properly declared an event of default with respect to this
Agreement or any of the Related Agreements, then all loss recoveries received by
Purchaser upon any such insurance thereafter may be applied to the obligations
of the Company hereunder and under the Related Agreements, in such order as the
Purchaser may determine. Any surplus (following satisfaction of all Company
obligations to Purchaser) shall be paid by Purchaser to the Company or applied
as may be otherwise required by law.  Any deficiency thereon shall be paid by
the Company or any of the Subsidiaries, as applicable, to Purchaser, on demand.

 

Intellectual Property.  The Company shall maintain in full force and effect its
corporate existence, rights and franchises and all licenses and other rights to
use Intellectual Property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business.

 

Properties.  The Company will keep its properties in good repair, working order
and condition, reasonable wear and tear excepted, and from time to time make all
needful and proper repairs, renewals, replacements, additions and improvements
thereto; and the Company will at all times comply with each provision of all
leases to which it is a party or under which it occupies property if the breach
of such provision could reasonably be expected to have a material adverse
effect.

 

Confidentiality.  The Company agrees that it will not disclose, and will not
include in any public announcement, the name of the Purchaser, unless expressly
agreed to by the Purchaser or unless and until such disclosure is required by
law or applicable regulation, and then only to the extent of such requirement. 
The Company may disclose Purchaser’s identity and the terms of this Agreement to
its current and prospective debt and equity financing sources.

 

Required Approvals.  For so long as twenty-five percent (25%) of the aggregate
principal amount of the Note is outstanding, the Company, without the prior
written consent of the Purchaser, shall not:

 


DIRECTLY OR INDIRECTLY DECLARE OR PAY ANY DIVIDENDS, OTHER THAN DIVIDENDS WITH
RESPECT TO ITS PREFERRED STOCK;


LIQUIDATE, DISSOLVE OR EFFECT A MATERIAL REORGANIZATION;


BECOME SUBJECT TO (INCLUDING, WITHOUT LIMITATION, BY WAY OF AMENDMENT TO OR
MODIFICATION OF) ANY AGREEMENT OR INSTRUMENT WHICH BY ITS TERMS WOULD (UNDER ANY
CIRCUMSTANCES) RESTRICT THE COMPANY’S RIGHT TO PERFORM THE PROVISIONS OF THIS
AGREEMENT OR ANY OF THE AGREEMENTS CONTEMPLATED THEREBY;


MATERIALLY ALTER OR CHANGE THE SCOPE OF THE BUSINESS OF THE COMPANY;

create, incur, assume or suffer to exist any indebtedness (exclusive of trade
debt and debt incurred to finance the purchase of equipment (not in excess of
five percent (5%) per annum of


 

10AA-20

--------------------------------------------------------------------------------


 

the Company’s assets) whether secured or unsecured other than the Company’s
indebtedness to Laurus and as set forth on Exhibit 6.12(e) attached hereto and
made a part hereof or any refinancings or replacements thereof or any debt
incurred in connection with the purchase of assets or in connection with
operating lines of credit as necessary to operate such assets, or any
refinancings or replacements thereof; (ii) cancel any debt owing to it in excess
of $50,000 in the aggregate during any 12 month period; (iii) assume, guarantee,
endorse or otherwise become directly or contingently liable in connection with
any obligations of any other Person, except the endorsement of negotiable
instruments by a Company for deposit or collection or similar transactions in
the ordinary course of business or guarantees provided to any of the lenders set
forth in subparagraph (i) immediately above.


 

Reissuance of Securities.  The Company agrees to reissue certificates
representing the Securities without the legends set forth in Section 5.7 above
at such time as:

 


THE HOLDER THEREOF IS PERMITTED TO DISPOSE OF SUCH SECURITIES PURSUANT TO RULE
144(K) UNDER THE SECURITIES ACT; OR


UPON RESALE SUBJECT TO AN EFFECTIVE REGISTRATION STATEMENT AFTER SUCH SECURITIES
ARE REGISTERED UNDER THE SECURITIES ACT.


 

The Company agrees to cooperate with the Purchaser in connection with all
resales pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions
necessary to allow such resales provided the Company and its counsel receive
reasonably requested representations from the selling Purchaser and broker, if
any.

 

Opinion.  On the Closing Date, the Company will deliver to the Purchaser an
opinion in the form attached hereto as Exhibit B. The Company will provide, at
the Company’s expense, such other legal opinions in the future as are reasonably
necessary for the conversion of the Note.

 

Covenants of the Purchaser.  The Purchaser covenants and agrees with the Company
as follows:

 

Confidentiality.  The Purchaser agrees that it will not disclose, and will not
include in any public announcement, the name of the Company, unless expressly
agreed to by the Company or unless and until such disclosure is required by law
or applicable regulation, and then only to the extent of such requirement.

 

Non-Public Information.  The Purchaser agrees not to effect any sales in the
shares of the Company’s Common Stock while in possession of material, non-public
information regarding the Company if such sales would violate applicable
securities law.

 

Covenants of the Company and Purchaser Regarding Indemnification.

 

Company Indemnification.  The Company agrees to indemnify, hold harmless,
reimburse and defend Purchaser, each of Purchaser’s officers, directors, agents,
affiliates, control persons, and principal shareholders, against any claim,
cost, expense, liability, obligation, loss or damage (including reasonable legal
fees) of any nature, incurred by or imposed upon the Purchaser which results,
arises out of or is based upon: (i) any misrepresentation by Company or breach
of any warranty by Company in this Agreement or in any exhibits or schedules
attached hereto or any

 

10AA-21

--------------------------------------------------------------------------------


 

Related Agreement; or (ii) any breach or default in performance by Company of
any covenant or undertaking to be performed by Company hereunder, or any other
agreement entered into by the Company and Purchaser relating hereto.

 

Purchaser’s Indemnification.  Purchaser agrees to indemnify, hold harmless,
reimburse and defend the Company and each of the Company’s officers, directors,
agents, affiliates, control persons and principal shareholders, at all times
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Company which results, arises out of or is based upon:  (i) any
misrepresentation by Purchaser or breach of any warranty by Purchaser in this
Agreement or in any exhibits or schedules attached hereto or any Related
Agreement; or (ii) any breach or default in performance by Purchaser of any
covenant or undertaking to be performed by Purchaser hereunder, or any other
agreement entered into by the Company and Purchaser relating hereto.

 

Procedures.  The procedures and limitations set forth in Section 10.2(c) and (d)
shall apply to the indemnifications set forth in Sections 8.1 and 8.2 above.

 

Conversion of Convertible Note.

 


PROVIDED THE PURCHASER HAS NOTIFIED THE COMPANY OF THE PURCHASER’S INTENTION TO
SELL THE NOTE SHARES AND THE NOTE SHARES ARE INCLUDED IN AN EFFECTIVE
REGISTRATION STATEMENT OR ARE OTHERWISE EXEMPT FROM REGISTRATION WHEN SOLD:  (I)
UPON THE CONVERSION OF THE NOTE OR PART THEREOF, THE COMPANY SHALL, AT ITS OWN
COST AND EXPENSE, TAKE ALL NECESSARY ACTION (INCLUDING THE ISSUANCE OF AN
OPINION OF COUNSEL) TO ASSURE THAT THE COMPANY’S TRANSFER AGENT SHALL ISSUE
SHARES OF THE COMPANY’S COMMON STOCK IN THE NAME OF THE PURCHASER (OR ITS
NOMINEE) OR SUCH OTHER PERSONS AS DESIGNATED BY THE PURCHASER IN ACCORDANCE WITH
SECTION 9.1(B) HEREOF AND IN SUCH DENOMINATIONS TO BE SPECIFIED REPRESENTING THE
NUMBER OF NOTE SHARES ISSUABLE UPON SUCH CONVERSION; AND (II)  THE COMPANY
WARRANTS THAT NO INSTRUCTIONS OTHER THAN THESE INSTRUCTIONS HAVE BEEN OR WILL BE
GIVEN TO THE TRANSFER AGENT OF THE COMPANY’S COMMON STOCK AND THAT AFTER THE
EFFECTIVENESS DATE (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) THE NOTE
SHARES ISSUED WILL BE FREELY TRANSFERABLE SUBJECT TO THE PROSPECTUS DELIVERY
REQUIREMENTS OF THE SECURITIES ACT AND THE PROVISIONS OF THIS AGREEMENT, AND
WILL NOT CONTAIN A LEGEND RESTRICTING THE RESALE OR TRANSFERABILITY OF THE NOTE
SHARES.


 


  THE PURCHASER SHALL CONVERT THE NOTES INTO SHARES OF COMMON STOCK PURSUANT TO
THE PROVISION OF ARTICLE III OF THE NOTE.


 

 

10AA-22

--------------------------------------------------------------------------------


 

 


REGISTRATION RIGHTS, INDEMNIFICATION.


 

Registration Rights Granted.  The Company hereby grants registration rights to
the Purchaser pursuant to a Registration Rights Agreement dated as of even date
herewith between the Company and the Purchaser.

 

Indemnification. The Company shall be subject to the indemnification provisions
provided for in Section 5 of the Registration Rights Agreement.

 

Offering Restrictions.  Except as previously disclosed in the SEC Reports or in
the Exchange Act Filings, or stock or stock options granted to employees or
directors of the Company; or shares of preferred stock issued to pay dividends
in respect of the Company’s preferred stock; or equity or debt issued in
connection with an acquisition of a business or assets by the Company; or the
issuance by the Company of stock in connection with the establishment of a joint
venture partnership or licensing arrangement (these exceptions hereinafter
referred to as the “Excepted Issuances”), the Company will not issue any
securities with a continuously variable/floating conversion feature which are or
could be (by conversion or registration) free-trading securities (i.e. common
stock subject to a registration statement) prior to the full repayment or
conversion of the Note (the “Exclusion Period”).

 

Miscellaneous.

 

Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS.  ANY ACTION BROUGHT BY EITHER PARTY AGAINST THE OTHER
CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE BROUGHT ONLY
IN THE STATE COURTS OF NEW YORK OR IN THE FEDERAL COURTS LOCATED IN THE STATE OF
NEW YORK.  BOTH PARTIES AND THE INDIVIDUALS EXECUTING THIS AGREEMENT AND OTHER
AGREEMENTS ON BEHALF OF THE COMPANY AGREE TO SUBMIT TO THE JURISDICTION OF SUCH
COURTS AND WAIVE TRIAL BY JURY.  IN THE EVENT THAT ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER AGREEMENT DELIVERED IN CONNECTION HEREWITH IS INVALID OR
UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH PROVISION
SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT THEREWITH AND
SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH STATUTE OR RULE OF LAW.  ANY SUCH
PROVISION WHICH MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF ANY AGREEMENT.

 

Survival.  The representations, warranties, covenants and agreements made herein
shall survive any investigation made by the Purchaser and the closing of the
transactions contemplated hereby to the extent provided therein. All statements
as to factual matters contained in any certificate or other instrument delivered
by or on behalf of the Company pursuant hereto in connection with the
transactions contemplated hereby shall be deemed to be representations and
warranties by the Company hereunder solely as of the date of such certificate or
instrument.

 

10AA-23

--------------------------------------------------------------------------------


 

Successors.  Except as otherwise expressly provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
heirs, executors and administrators of the parties hereto and shall inure to the
benefit of and be enforceable by each person who shall be a holder of the
Securities from time to time, other than the holders of Common Stock which has
been sold by the Purchaser pursuant to Rule 144 or an effective registration
statement. Purchaser may not assign its rights hereunder to a competitor of the
Company.

 

Entire Agreement.  This Agreement, the exhibits and schedules hereto, the
Related Agreements and the other documents delivered pursuant hereto constitute
the full and entire understanding and agreement between the parties with regard
to the subjects hereof and no party shall be liable or bound to any other in any
manner by any representations, warranties, covenants and agreements except as
specifically set forth herein and therein.

 

Severability.  In case any provision of the Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

Amendment and Waiver.

 


THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY UPON THE WRITTEN CONSENT OF THE
COMPANY AND THE PURCHASER.


 


THE OBLIGATIONS OF THE COMPANY AND THE RIGHTS OF THE PURCHASER UNDER THIS
AGREEMENT MAY BE WAIVED ONLY WITH THE WRITTEN CONSENT OF THE PURCHASER.


 


THE OBLIGATIONS OF THE PURCHASER AND THE RIGHTS OF THE COMPANY UNDER THIS
AGREEMENT MAY BE WAIVED ONLY WITH THE WRITTEN CONSENT OF THE COMPANY.


 

Delays or Omissions.  It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement or the Related Agreements,
shall impair any such right, power or remedy, nor shall it be construed to be a
waiver of any such breach, default or noncompliance, or any acquiescence
therein, or of or in any similar breach, default or noncompliance thereafter
occurring.  All remedies, either under this Agreement, the Note or the Related
Agreements, by law or otherwise afforded to any party, shall be cumulative and
not alternative.

 

Notices.  All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given:

 


UPON PERSONAL DELIVERY TO THE PARTY TO BE NOTIFIED;


WHEN SENT BY CONFIRMED FACSIMILE IF SENT DURING NORMAL BUSINESS HOURS OF THE
RECIPIENT, IF NOT, THEN ON THE NEXT BUSINESS DAY;


THREE (3) BUSINESS DAYS AFTER HAVING BEEN SENT BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, POSTAGE PREPAID; OR


ONE (1) DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER,
SPECIFYING NEXT DAY DELIVERY, WITH WRITTEN VERIFICATION OF RECEIPT.


 

10AA-24

--------------------------------------------------------------------------------


 

All communications shall be sent as follows:

 

If to the Company, to:

 

MICRO COMPONENT TECHNOLOGY, INC.
2340 West County Road C,
St. Paul, Minnesota 55113-2528
Attention: Chief Financial Officer
Telephone:  (651) 697-4000
Facsimile: (651) 697-4200

 

 

 

 

 

with a copy to:

 

 

 

 

 

Best & Flanagan, LLP
225 South Sixth St., Suite 4000,
Minneapolis, Minnesota 55402
Attention: James C. Diracles, Esq.
Telephone: (612) 339-7121
Facsimile: (612) 339-5897

 

 

 

If to the Purchaser, to:

 

Laurus Master Fund, Ltd.
c/o Ironshore Corporate Services ltd.
P.O. Box 1234 G.T.
Queensgate House, South Church Street
Grand Cayman, Cayman Islands
Facsimile:(345)949-9877

 

 

 

 

 

with a copy to:

 

 

 

 

 

John E. Tucker, Esq.
825 Third Avenue 14th Floor
New York, NY 10022
Facsimile:(212)541-4434

 

or at such other address as the Company or the Purchaser may designate by
written notice to the other parties hereto given in accordance herewith.

 

10AA-25

--------------------------------------------------------------------------------


 

Attorneys’ Fees.  In the event that any suit or action is instituted to enforce
any provision in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including, without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 

Titles and Subtitles.  The titles of the sections and subsections of the
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

Facsimile Signatures; Counterparts.  This Agreement may be executed by facsimile
signatures and in any number of counterparts, each of which shall be an
original, but all of which together shall constitute one instrument.

 

Broker’s Fees.  Except as set forth on Schedule 11.12 hereof, Each party hereto
represents and warrants that no agent, broker, investment banker, person or firm
acting on behalf of or under the authority of such party hereto is or will be
entitled to any broker’s or finder’s fee or any other commission directly or
indirectly in connection with the transactions contemplated herein.  Each party
hereto further agrees to indemnify each other party for any claims, losses or
expenses incurred by such other party as a result of the representation in this
Section 11.12 being untrue.

 

Construction.  Each party acknowledges that its legal counsel participated in
the preparation of this Agreement and the Related Agreements and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Agreement to favor any party against the other.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 

10AA-26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed the SECURITIES PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.

 

COMPANY:

PURCHASER:

 

 

MICRO COMPONENT TECHNOLOGY, INC.

LAURUS MASTER FUND, LTD.

 

 

 

 

 

 

 

 

By:

 /s/ Thomas P. Maun

 

By:

 /s/ Eugene Grin

 

Name:

 

 

Name:

 

 

Title:

  CFO

 

Title:

  Director

 

 

10AA-27

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF CONVERTIBLE NOTE

 

10AA-28

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF OPINION

 

1.                                       The Company is a corporation validly
existing and in good standing under the laws of the State of Minnesota and has
all requisite corporate power and authority to own, operate and lease its
properties and to carry on its business as it is now being conducted.

 

2.                                       The Company has the requisite corporate
power and authority to execute, deliver and perform its obligations under the
Agreement and Related Agreements. All corporate action on the part of the
Company and its officers, directors and stockholders necessary has been taken
for:  (i) the authorization of the Agreement and Related Agreements and the
performance of all obligations of the Company thereunder at the Closing; and
(ii) the authorization, sale, issuance and delivery of the Securities pursuant
to the Agreement and the Related Agreements.  The Note Shares, when issued
pursuant to and in accordance with the terms of the Agreement and the Related
Documents, upon delivery shall be validly issued and shall be fully paid and non
assessable.

 

3.                                       The execution, delivery and performance
of the Agreement, the Note or the Related Agreements by the Company and the
consummation of the transactions on its part contemplated by any thereof, will
not, with or without the giving of notice or the passage of time or both:

 

(a)                                  Violate the provisions of the Charter or
bylaws of the Company; or

 

(b)                                 To the best of such counsel’s knowledge,
violate any judgment, decree, order or award of any court binding upon the
Company.

 

4.                                       The Agreement and Related Agreements
will constitute, valid and legally binding obligations of the Company, and are
enforceable against the Company in accordance with their respective terms,
except:

 

(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights;
and

 

(b)                                 general principles of equity that restrict
the availability of equitable or legal remedies.

 

5.                                       To such counsel’s knowledge, the sale
of the Note and the subsequent conversion of the Note into Note Shares are not
subject to any preemptive rights or rights of first refusal that have not been
properly waived or complied with.

 

6.                                       Assuming the accuracy of the
representations and warranties of the Purchaser contained in the Agreement, the
offer, sale and issuance of the Securities on the Closing Date

 

10AA-29

--------------------------------------------------------------------------------


 

will be exempt from the registration requirements of the Securities Act.  To
such counsel’s knowledge, neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy and security
under circumstances that would cause the offering of the Securities pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of the Securities Act which would prevent the Company from selling the
Securities pursuant to Rule 506 under the Securities Act, or any applicable
exchange-related stockholder approval provisions.

 

7.                                       There is no action, suit, proceeding or
investigation pending or, to such counsel’s knowledge, currently threatened
against the Company that prevents the right of the Company to enter into this
Agreement or any of the Related Agreements, or to consummate the transactions
contemplated thereby.  To such counsel’s knowledge, the Company is not a party
or subject to the provisions of any order, writ, injunction, judgment or decree
of any court or government agency or instrumentality; nor is there any action,
suit, proceeding or investigation by the Company currently pending or which the
Company intends to initiate.

 

8.                                       The UCC-1 Financing Statement naming
the Company as debtor and Laurus as secured party is in proper form for filing
and assuming that such UCC-1 Financing Statement has been filed with the
Secretary of State of Minnesota, the security interest created under the
Security Agreement will constitute a perfected security interest under the
Uniform Commercial Code in favor of Laurus.

 

10AA-30

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ESCROW AGREEMENT

 

10AA-31

--------------------------------------------------------------------------------